Citation Nr: 1515774	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 70 percent for an acquired mental condition to include depressive disorder not otherwise specified (NOS) and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2013 rating decision increased the initial disability rating to 70 percent.

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal. Therefore, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's disorder is worse than the current 70 percent rating.  The representative added that although the current evidence shows the Veteran to be at 70 percent, the VA examination previously conducted in July 2010, does not accurately reflect the current state of his condition.  The representative also indicated that the Veteran has submitted new evidence that suggests he is unemployable.

In light of these contentions, a remand is necessary to arrange for new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Because the issue of entitlement to a TDIU is intertwined, the Board will remand both issues.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded issues.  The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms, including how they impact him at work and at home. The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder the Veteran identifies and which are possible to obtain.  If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, if any.

4.  Next, arrange for the Veteran to undergo a VA examination to address the severity of his mental disorder, to include depressive disorder and PTSD.  

In doing so, the examiner is asked to evaluate whether the Veteran's service-connected disability picture impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with coworkers; using a computer; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.  

All indicated tests should be accomplished, and findings reported in detail.

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including extraschedular consideration.

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 



	(CONTINUED ON NEXT PAGE)



that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




